                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TIMOTHY S. THIMESCH,                                      Case No. 18-cv-04364-SK
                                   8                        Plaintiff,
                                                                                                   DISMISSAL WITH PREJUDICE
                                   9                 v.

                                  10     KENNETH J. SCHMIER,                                       Regarding Docket No. 22
                                  11                        Defendant.

                                  12          The parties to this action inform the Court that they have reached a settlement. (Dkt. 21.)
Northern District of California
 United States District Court




                                  13   Pursuant to Federal Rule of Civil Procedure 41(a)(1)(ii), Plaintiff Timothy S. Thimesch and

                                  14   Defendant Kenneth J. Schmier have stipulated to the following relief:

                                  15          i.          that this action be dismissed forthwith;

                                  16          ii.         that the Case Management and Pretrial Order (Dkt. 17) be vacated along with all

                                  17                      trial and other pending dates therein;

                                  18          iii.        that all parties shall bear their own attorneys fees and costs, whether incurred herein

                                  19                      or prior to removal to this Court.
                                              Accordingly, the Court hereby GRANTS the above listed relief and DISMISSES this
                                  20
                                       matter WITH PREJUDICE. The Clerk shall close the file forthwith.
                                  21
                                              IT IS SO ORDERED.
                                  22
                                       Dated: February 21, 2019
                                  23
                                                                                               ______________________________________
                                  24
                                                                                               SALLIE KIM
                                  25                                                           United States Magistrate Judge

                                  26
                                  27

                                  28
